PER CURIAM.
Appellant, a Michigan corporation, is a private carrier engaged in transporting automobiles from manufacturers in Detroit to points beyond the state of Michigan. Its method is to transport automobiles upon motor trucks. For this purpose it used a combination truck and semitrailer known as type “A.”
Appellees, county officers of Ohio, charged with the enforcement of its traffic laws, refused to grant appellant permits to use its type A vehicles on the ground that the operation of such vehicles upon intercounty highways and main market roads of the state was in violation of section 7248-2 of the General Code. Thereupon appellant filed its bill in the District Court assailing the constitutionality of the statute and seeking to enjoin appellees from attempting to enforce it. The District Court dismissed the bill.
After the record upon appeal was filed in this court, the General Assembly of Ohio repealed section 7248-2 of the General Code (114 Ohio Laws, p. 158) and by appropriate legislation legalized the use of plaintiffs type A vehicle. We are of the opinion therefore, on the authority of Dinsmore v. Sou. Exp. Co., 183 U. S. 115, 22 S. Ct. 45, 46 L. Ed. 111; Lewis Pub. Co. v. Wyman, 228 U. S. 610, 33 S. Ct. 599, 57 L. Ed. 989, and Berry v. Davis, 242 U. S. 468, 37 S. Ct. 208, 61 L. Ed. 441, that no actual controversy now remains for our consideration, and as the decree dismissing the bill is appropriate upon the ground herein indicated, the same is affirmed.